
	
		II
		112th CONGRESS
		2d Session
		H. R. 1775
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 19, 2012
			Received
		
		AN ACT
		To amend title 18, United States Code, with
		  respect to fraudulent representations about having received military
		  decorations or medals.
	
	
		1.Short titleThis Act may be cited as the
			 Stolen Valor Act of
			 2012.
		2.Fraudulent
			 representations about receipt of military decorations or medals
			(a)In
			 generalSection 704 of title
			 18, United States Code, is amended—
				(1)in subsection (a),
			 by striking wears,; and
				(2)so that subsection
			 (b) reads as follows:
					
						(b)Fraudulent
				representations about receipt of military decorations or
				medalsWhoever, with intent to obtain money, property, or other
				tangible benefit, fraudulently holds oneself out to be a recipient of a
				decoration or medal described in subsection (c)(2) or (d) shall be fined under
				this title, imprisoned not more than one year, or
				both.
						.
				(b)Addition of
			 certain other medalsSection 704(d) of
			 title 18, United States Code, is amended—
				(1)by striking
			 If a decoration and inserting the following:
					
						(1)In
				generalIf a
				decoration
						;
				(2)by inserting
			 a combat badge, after 1129 of title 10,;
			 and
				(3)by adding at the
			 end the following:
					
						(2)Combat badge
				definedIn this subsection,
				the term combat badge means a Combat Infantryman’s Badge, Combat
				Action Badge, Combat Medical Badge, Combat Action Ribbon, or Combat Action
				Medal.
						.
				(c)Conforming
			 amendmentSection 704 of title 18, United
			 States Code, is amended in each of subsections (c)(1) and (d) by striking
			 or (b).
			
	
		
			Passed the House of
			 Representatives September 13, 2012.
			Karen L. Haas,
			Clerk
		
	
